TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00700-CR



                               Ramco Group, LLC, Appellant

                                               v.

                                 The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-DC-13-904025, HONORABLE BOB PERKINS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Ramco Group, LLC has filed a motion to dismiss this appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                                    ____________________________________

                                                    Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: February 7, 2014

Do Not Publish